Elliott, J.
(concurring). Section 6 of article 4, and sections 12 and 13 of article 14, would seem to furnish express authority for vesting in the governor the appointment of the members of the proposed board, provided their term of office be limited to a period not exceeding two years.
If the board of public works contemplated by the proposed enactment is of such a character, by reason of the manner of its creation or the scope of its powers, that it must be held to be a special commission, within the meaning of section 35, article 5, of the constitution, then the delegation to it of power to expend money and make municipal improvements is clearly unconstitutional.
Bouvier defines a “commission” to be “a body of persons authorized to act in a certain manner.” Webster says a “commission” is “a company of persons joined in the exercise of some duty or the charge of some trust.” In legal phrases, the word “special” is most frequently used as denoting something particular or limited, in contradistinction to general or permanent. Bouvier speaks of a “special” agent as one “whose authority is confined to a particular or individual instance; ” of a “special” jury as “one selected in a particular way by the parties;”and of a “special” constable as *193“one who has been appointed a constable for a particular occasion, as in case of an actual tumult or a riot, or for the purpose of serving a particular process.” “Special administration,” says Blackstone, is “where only specific effects of the deceased are committed to the administrator.”
In my opinion the term “special commission,” as used in the constitutional provision under consideration, refers to some body or association of individuals separate and distinct from the city government; that is, created for different purposes, or else created for some individual or limited object not connected with the general administration of municipal affairs.
It cannot be that the phrase “special commission,” as here used, refers merely to a separate department of the city government as provided by the charter. To so conclude would be to hold that the board of supervisors, the board of aldermen, the health department or the police department is a special commission; and hence that the general assembly could not delegate to either of said boards or departments any power to make improvements, expend money or perform any municipal function whatever.
The creation of a board of public works to expend a particular sum of money, as $3,000,000, to be raised upon the bonds of the city for certain specified improvements, or to pay in their discretion certain debts already existing, or warrants supposed to be outstanding, might be of doubtful constitutional validity. Nevertheless I am of the opinion that the general assembly has the constitutional power, by amendment to the charter of the city of Denver, to provide for the appointment of a board of public works as an integral part or department of the city government; that to such board may be delegated the power to expend money for general municipal improvements, whether such money be raised by the sale of bonds or other lawful means; that to such board may be commit*194ted the supervising control over any or all expenditures for municipal improvements in excess of a given amount, to be provided by law; and that the appointment of the members of such board may be vested in the governor.
This opinion is intended as an answer to the doubts suggested in the preamble to the resolution, and not as a decision upon the validity of all the numerous provisions of the proposed amendments transmitted to us by the honorable senate.